Proceeding pursuant to CPLR article 78 in the nature of mandamus to compel the Presiding Justice, the Clerk, and the Deputy Clerks of the Supreme Court, Appellate *769Division, Second Judicial Department, to accept for filing an application for leave to appeal from an order of the County Court, Nassau County (Peck, J.), dated October 9, 2009, in an underlying criminal action entitled People v Evans, pending under Nassau County indictment No. 74670/90, and to accept for filing an application for leave to appeal from an order of the Supreme Court, Queens County (Buchter, J.), dated September 23, 2009, in an underlying criminal action also entitled People v Evans, pending under Queens County indictment Nos. 6608/90 and 6609/90, applications by the petitioner for leave to appeal to this Court from those orders, and application by the petitioner for poor person relief.
Ordered that the application for poor person relief is granted to the extent that the filing fee imposed by CPLR 8022 (b) is waived, and the application is otherwise denied; and it is further,
Ordered that the applications for leave to appeal to this Court from the orders dated September 23, 2009, and October 9, 2009, respectively, are dismissed as academic; and it is further,
Adjudged that the proceeding is dismissed as academic, without costs or disbursements.
In a decision and order on application dated April 2, 2010, a Justice of this Court denied the petitioner’s application pursuant to CPL 450.15 and 460.15 for a certificate granting leave to appeal to this Court from the order of the County Court, Nassau County, in an underlying criminal action entitled People v Evans, pending under Nassau County indictment No. 74670/90. In a decision and order on application dated April 8, 2010, a Justice of this Court denied the petitioner’s application pursuant to CPL 450.15 and 460.15 for a certificate granting leave to appeal to this Court from the order of the Supreme Court, Queens County, in an underlying criminal action also entitled People v Evans, pending under Queens County indictment Nos. 6608/90 and 6609/90. Since this Court accepted for filing the petitioner’s applications for leave to appeal to this Court from those two orders, the proceeding to compel acceptance of those filings has been rendered academic and, therefore, must be dismissed. Moreover, since applications for leave to appeal to this Court from those orders have already been made and determined, the petitioner’s current applications for the same relief also must be dismissed. Skelos, J.P., Balkin, Roman and Sgroi, JJ., concur.